Exhibit News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Enerplus announces 2008 first quarter results TSX: ERF.un NYSE: ERF CALGARY, May 9 /CNW/ - Enerplus Resources Fund is pleased to announce that operating and financial results for the first quarter of 2008 are in line with expectations. Highlights for the quarter are as follows: << - On February 13, 2008, Enerplus closed the single largest acquisition in our history - the $1.7 billion acquisition of Focus Energy Trust. Enerplus now has a production weighting of just over 60% natural gas and 40% crude oil and NGLs in its portfolio. - Daily production volumes averaged 89,150 BOE/day reflecting the additional volumes from Focus since February 13, 2008. Our production volumes in March were approximately 100,000 BOE/day, being the first full month including Focus production and an all- time high for Enerplus. We continue to expect full year production volumes to average 98,000 BOE/day with an exit rate of 100,000 BOE/day. - Cash flow from operating activities was $256.2 million up 33% over the same period last year on the strength of increased commodity prices and production volumes. - Cash distributions to unitholders were maintained at $0.42 per unit per month ($1.26 per unit for the quarter) with a payout ratio of 75% versus 82% for the first quarter of 2007 after adjustments for working capital. Based on existing commodity prices and current distribution levels, we would expect our payout ratio will decrease throughout the year. - Our development capital program was one of the most active in our history with total spending of approximately $126 million and 256 gross wells drilled. Over 50% of our development capital was invested in oil properties however the majority of the wells drilled were in our shallow natural gas resource play which offers a significant number of low risk infill drilling locations. - Our cash operating costs averaged $8.88/BOE during the quarter, up from $8.53/BOE during the same period last year however we continue to maintain our annual guidance of approximately $8.65/BOE. - Cash general and administrative expenses decreased to $1.85/BOE compared to $1.94/BOE during the first quarter of 2007. - Our price risk management program generated cash gains of $4.3 million on our natural gas contracts and cash losses of $15.2 million on our crude oil contracts for a total cost of $10.9 million for the quarter versus a gain of $7.9 million for the same period in 2007. - We continue to maintain a conservative use of debt as reflected by our debt to trailing cash flow ratio of 1.0x. >> SUMMARY FINANCIAL AND OPERATING HIGHLIGHTS The financial information presented for the first quarter 2008 includes the results of Focus Energy Trust from the date of closing February 13, 2008. All amounts are stated in Canadian dollars unless otherwise specified. In accordance with Canadian practice, production volumes, reserve volumes and revenues are reported on a gross basis, before deduction of Crown and other royalties, unless otherwise stated. Where applicable, natural gas has been converted to barrels of oil equivalent ("BOE") based on 6 Mcf:1 BOE. The BOE rate is based on an energy equivalent conversion method primarily applicable at the burner tip and does not represent a value equivalent at the wellhead.
